Mr. Justice Tantis delivered the opinion of the court: This claim grows out of the same state of facts as alleged in the case of William P. Congdon, Administrator, etc. vs. State, No. 2291, considered at this same term. From the declaration filed herein, it appears- that Lena Gingrich was a passenger in the automobile of Joseph Fisher and was killed when the automobile crashed into a concrete abutment constructed at the intersection of S. B. I. Routes 18 and 53. The Attorney General has filed a motion to consolidate this claim with No. 2291, supra, and thereby to dismiss the claim. For the purpose of considering the pleadings, the motion to be consolidated is allowed and under the opinion filed in the Congdon case (No. 2291) this claim is dismissed.